      Case 19-22153   Doc 30    Filed 06/17/19     Entered 06/17/19 14:02:56   Desc   Page 1
                                                 of 1




      Dated: June 15, 2019
      The following is ORDERED:


                                                    ________________________________________
                                                                  Jennie D. Latta
                                                       UNITED STATES BANKRUPTCY JUDGE


      ____________________________________________________________



                                                                                      IT536
                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE

In re:                                                                  Chapter 13
MARQUITA LAFAYE BRADSHAW
Debtor(s)                                                               Case No. 19-22153-L
SSN(1) XXX-XX-3644

                 ORDER DIRECTING DEBTOR(S) TO MAKE PAYMENTS TO TRUSTEE


        In this cause, a Chapter 13 plan has been filed by the above named debtor (s)

and Sylvia Ford Brown has been appointed Trustee;

        IT IS THEREFORE ORDERED AND DECREED, that you begin to pay the sum $636.00

SEMI-MONTHLY beginning on your next payday to:

                                       Sylvia Ford Brown
                                      Chapter 13 Trustee
                                         P.O. Box 1924
                                   Memphis, TN 38101-1924

Any correspondence, other than payments, shall be sent to 200 Jefferson Avenue, Ste.
1113, Memphis, TN 38103.



                                                           /s/ Sylvia Ford Brown
                                                           Trustee

CC:     Sylvia Ford Brown
MHB
        MARQUITA LAFAYE BRADSHAW
        4371 FIZER COVE
        MEMPHIS, TN 38117

        JIMMY MCELROY ATTY
